UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6496



WILLIE S. MERRIWEATHER,

                                              Plaintiff - Appellant,

          versus


BILLY PARKER, Sheriff; EDGEFIELD COUNTY SHER-
IFF’S DEPARTMENT; BUTCH FELIX EASLER, Chief;
JOHNSTON POLICE DEPARTMENT,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.   Patrick Michael Duffy, District
Judge. (CA-97-3149-6-23AK)


Submitted:   September 22, 1998           Decided:   October 19, 1998


Before MURNAGHAN, ERVIN, and WILKINS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Willie S. Merriweather, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant Willie S. Merriweather filed an untimely notice of

appeal. We dismiss for lack of jurisdiction. The time periods for

filing notices of appeal are governed by Fed. R. App. P. 4. These

periods are “mandatory and jurisdictional.” Browder v. Director,

Dep’t of Corrections, 434 U.S. 257, 264 (1978) (quoting United

States v. Robinson, 361 U.S. 220, 229 (1960)). Parties to civil

actions have thirty days within which to file in the district court

notices of appeal from judgments or final orders. Fed. R. App. P.

4(a)(1). The only exceptions to the appeal period are when the

district court extends the time to appeal under Fed. R. App. P.

4(a)(5) or reopens the appeal period under Fed. R. App. P. 4(a)(6).

     The district court entered its order on January 21, 1998;

Appellant’s notice of appeal was filed on March 30, 1998, which is

beyond the thirty-day appeal period. Appellant’s failure to note a

timely appeal or obtain an extension of the appeal period leaves

this court without jurisdiction to consider the merits of Appel-

lant’s appeal. We therefore dismiss the appeal. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.



                                                         DISMISSED




                                  2